 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDLowell Sun Publishing CompanyandNewspaper Guild ofGreater Boston,Local 32, American Newspaper Guild, AFL-CIO.Case No. 1-CA-3415.March 12, 1962DECISION AND ORDEROn December 11, 1961, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in unfair labor practicesin violation of Section 8(a) (1) and (3) of the Act and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the Intermediate Report attached hereto.The TrialExaminer further found that the Respondent had not violated Section8(a) (4) of the Act.Thereafter the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and supportingbriefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as noted below.2i The Respondent's request for oral argument is hereby denied as the record,includingthe exceptions and briefs,adequately presents the issues and positions of the parties3We find merit in the exception of the Respondentto thefinding ofthe TrialExaminerthat the wage raises granted on or about July 18,1961,to a large number of editorialemployees violatedthe ActWereach this conclusion because the General Counsel had,during the hearing,specifically limited this allegation concerning the granting of wageincreases in July to those granted Weisberg and Dudley.Dudley testified that he wasgiven no explanation of the purpose of the July 18 wage increaseWeisberg,however,testified that during the week of July 10 Managing Editor Connors asked him whether he,Weisberg,was "on his side,"and when Weisberg said that he was, said "You'llget araise next week."Clearly this wage raise to Weisberg constituted a violation of Section8(a) (1) of the Act.The record does not establish this as to Dudley,and, as to theothers, we do not consider the question to have been fully litigated in view of the GeneralCounsel's concession limiting the allegationTherefore,unlike the Trial Examiner, weshall limit the finding of an 8(a) (1) violation based upon the July 18 wage raises to theraise given Weisberg.The July conversation between Connors and Weisberg,of course,also constituted a promise of benefit,but we do not find it a violation inasmuch as theallegation of the amended complaint concerning promise of economic benefit was identifiedas occurring about March 27, 1961.We shall modify the Recommended Order and noticeto reflect these modifications of the Intermediate ReportThe Trial Examiner found that Breen's remarks on June 7 were addressed only toDudley and overheard only by SargentWe note from the record that Sports WriterIverson was also present and testified that he heard some of the conversationWe agreewith the Trial Examiner that the incident was not of sufficient gravity in all the circum-stances to deny reinstatement to Breen.136 NLRB No. 16. LOWELL SUN PUBLISHING COMPANY207ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Lowell Sun Pub-lishing Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging its employees from membership in, or activitieson behalf of, Newspaper Guild of Greater Boston, Local 32, AmericanNewspaper Guild, AFL-CIO, or any other labor organization, by(1) discriminatorily depriving them of extra employment in additionto the principal duties performed by them, (2) discriminatorily dis-charging them, and (3) discriminatorily transferring them from oneshift to another, or by discriminating against them in any other man-ner in regard to their hire or tenure of employment or any term orcondition of employment.(b) Interrogating its employees concerning their membership in,or activities on behalf of, the Guild, or any other labor organization,in a manner constituting interference, restraint, or coercion in viola-tion of Section 8(a) (1) of the Act.(c)Threatening its employees with reprisals if they become mem-bers of or maintain membership in the Guild, or any other labororganization.(d)Granting wage increases to its employees in order to dissuadethem from joining or supporting the Guild, or any other labor or-ganization, provided that nothing in this Order shall be construed asrequiring Respondent to vary or abandon any economic benefit or anyterm or condition of employment which it has heretofore established.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Newspaper Guild of GreaterBoston, Local 32, American Newspaper Guild, AFL-CIO, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities except to the ex-tent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Francis F. Breen, Jr., immediate and full reinstatementto his former or substantially equivalent positions, including his as-signment as Dracut correspondent, without prejudice to his seniorityor other rights and privileges. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Francis F. Breen, Jr., for any loss of earningshe may have suffered by reason of the discrimination against him, inthe manner set forth in "The Remedy" section of the IntermediateReport.(c)Offer Fred W. Dudley immediate and full reinstatement tohis former daytime position as a member of the Sunday edition staff.(d)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and repdrts,and all other records necessary for the determination of the amountof backpay due Breen and the rights of reinstatement under the termsof this Order.(e)Post on its bulletin boards copies of the notice attached heretomarked "Appendix." 9 Copies of said notice, to be furnished by theRegional Director for the First Region, shall, after being duly signedby Respondent's authorized representative, be posted by Respondentimmediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(f)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply herewith.The complaint herein is hereby dismissed as to the alleged violationsconcerning the reprimand of Christine Hansen, the promise of eco-nomic benefits to employees on or about March 27, 1961, if they wouldcease support of the Guild, and the wage raises of July 18 except astoWeisberg, and as to the alleged violation of Section 8(a) (4) ofthe Act.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in Newspaper Guild ofGreater Boston, Local 32, American Newspaper Guild, AFL-CIO, or in any other labor organization of our employees, bydischarging them, depriving them of special assignments, trans- LOWELL SUN PUBLISHING COMPANY209ferring them from one shift to another, or in any other mannerdiscriminating in regard to hire or tenure of employment, or anyterm or condition of employment.WE WILL NOT coercively or otherwise unlawfully interrogateour employees concerning their union activities, or threaten themwith reprisals for engaging in union activities.WE WILL NOT grant wage raises or other economic benefits asinducements to influence or interfere with our employees' choice ofcollective-bargaining representative.WE WILL NOT in any other manner interfere with, restrain, orcoerce employees in the exercise of the right to self-organization,to form labor organizations, to join or assist the above-named orany other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in any otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3) ofthe Act, as amended.WE WILL offer Francis F. Breen, Jr., immediate and full rein-statement to his jobs as sports reporter and Dracut correspondent,or to substantially equivalent positions, without prejudice to hisseniority or other rights and privileges.WE WILL make whole Francis F. Breen, Jr., for any loss of paysuffered as a result of our discrimination against him.WE WILL offer Fred W. Dudley immediate and full reinstate-ment to the daytime position he formerly occupied as a memberof the Sunday edition staff.LOWELL SUN PUBLISHING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (24 School Street, Boston 8, Massachusetts; Telephone Number,Lafayette 3-8100) if they have any question concerning this notice orcompliance with its provisions.INTERMEDIATE REPORTSTATEMENTOF THE CASEThisproceeding,brought underSection 10(b) of the Labor-Management Rela-tionsAct of 1947,as amended(61 Stat. 136, 73 Stat. 519), hereincalledthe Act,was heardin Lowell,Massachusetts,on various dates between August 1 and 29, 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD1961, pursuant to due notice to all parties.The complaint, as amended at the hear.ing,alleges that Respondent, Lowell Sun Publishing Company, has engaged inunfair labor practices proscribed by Section 8(a) (1), (3), and (4) of the Act. By itsanswer, duly filed, Respondent denied the commission of any unfair labor practices.At the hearing, all parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce relevant evidence, and to present oral argu-ment.The time to file briefs having been extended, the same were received fromthe General Counsel and Respondent on or about October 16, 1961, and have beenduly considered.Upon the entire record in the case, and from my observation of the witnesses asthey testified, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a Massachusetts corporation, maintaining its principal office andplace of business at Lowell, Massachusetts, has during all times relevant herein beencontinuously engaged in the publication, sale, and distribution of newspapers.Re-spondent subscribes to various interstate news services, publishes various syndicatedfeatures, advertises various nationally sold products, and derives gross revenue fromsaid publishing operations in excess of $200,000 per annum.Respondent annuallypurchases and receives, directly from points outside the Commonwealth of Massa-chusetts, materials valued in excess of $50,000.Respondent admits, and I find, thatit is, and has been at all times material herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDNewspaper Guild of GreaterBoston,Local 32, American Newspaper Guild, AFL-CIO, hereinafter referred to as the Guild or the Union,is, andhas been at all timesmaterial herein, a labororganizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe amended complaint alleges that Respondent (1) interrogated its employeesconcerning their union activities, and threatened them with reprisals if they becameor remained members of the Guild; (2) on or about January 23, 1961, providedFrancis F. Breen, Jr., with less employment than he normally would have received,and discharged him on March 20, 1961, because he engaged in union activities andgave testimony under the Act; (3) on or about February 20, 1961, transferred FredW. Dudley to a less desirable work shift than he formerly enjoyedand onor aboutFebruary 6, 1961, reprimanded Christine Hansen because of their union activities;(4) on or about March 27, 1961, promised its employees economic benefits if theywould cease support of the Union; and (5) on or about July 18, 1961, granted wageincreases to various of its editorial department employees thereby coercing and re-straining them in the exercise of rights guaranteed in Section 7 of the Act.Background and Sequence of EventsOn January 15, 1961, at a motel in Chelmsford,Massachusetts,approximately 10miles distant from Lowell,two representatives of theGuildconducted an organizationmeeting of a group of employees engaged by Respondent.During the same evening,26 employees of the Respondent,designating themselves as"members of the com-mitteeto organize a Lowel SunUnit ofthe NewspaperGuildof Greater Boston,AFL-CIO,"sent a joint telegramto Frank A. Lawlor,general manager of Respond-ent, asking that representatives of the Guild be given an opportunity to negotiatesalary adjustments with Respondent.Among those who signed this telegram wereFrancis F.Breen,Jr.,andFred W. Dudley,the subjects of alleged discriminationas charged in the complaint herein.On January 16, 1961,the GuildtelegraphedLawlor that 15 other named employees,including Christine Hansen, also alleged tohave been the subject of discrimination,requested that their names be added to thetelegram of January 15.A similar telegram was sent on January 17 adding thenames of nine additional employees to the telegraphic request of January 15.The Guild's telegram of January 15,or a photostatic copy thereof,was posted byRespondent on its bulletin board together with the following memorandum bearingthe initials of Lawlor at the end thereof:The addressee herein named is willing to meet at any time with any or all ofthose purported to have signed.He has no desire,inclination,or present inten- LOWELL SUN PUBLISHING COMPANY211tion to have any discussion with any others than fellow workers.For them thedoor is always open.F. A. L.Respondent not having otherwise replied to the three telegrams above described,the Guild, on January 25, 1961, filed its petition with the Board seeking to be certi-fied as collective-bargaining representative of all employees in Respondent's adver-tising, editorial, and business department, including circulation clerks, but excludingall guards, watchmen, and all supervisors as defined in the Act.The hearing on thatpetition, designated as Case No. 1-RC-6326 (132 NLRB 1168), was conducted onvarious dates between February 9 and 23, 1961.1 Breen, one of the alleged dis-criminatees herein, testified at that hearing as a witness in behalf of the Guild.At an otherwise undisclosed date in February 1961, a notice was posted on Re-spondent's editorial room bulletin board bearing Lawlor's signature and reading, inpertinent part, as follows:To Whom It May Concern:It has come to the attention of management thata method of intimidation employed by malcontents here is an assertion to theeffect that persons not joining them will be subject to loss of employment.Nothing could be further from the truth.To the contrary, persons acting inde-pendently according to their own honest judgment and conscience have moreto gain by their rectitude and much to lose if they are stampeded into believingthat strangers from outside the city would do much more for them than "share"their wages through dues and assessments.I say again, any individual or any group can talk to me at any time on anysubject and there is no need for any individual or any group to submit themselvesto enslavement by out-of-towners to bring before management any grievancesor suggestions for our common benefit that they might have.No honest manor women needs to hide behind any field of anonymity to make known theirwants, needs or hopes when management would welcome a free discussion withany or all on any subject.This without any dues, assessments or penalties."The devil you know is better ,than the devil you don't know."THINK!F. A. L.FRANK A. LAWLOR.Fred W. DudleyDudley has been employed by Respondent since 1934.From September 1949to February 1961 he was employed in the editorial department engaged in prepara-tion of the Sunday paper.While so employed, his working hours were from 8 a.m.to 4:30 p.m., 4 days a week, and on Saturday from 7 p.m. to 3 a.m. Sunday. Dudleysigned an application to join the Guild on January 4, 1961.Thereafter, he handedout Guild cards "on the street, editorial room, wherever someone happened to askfor one," and joined in the telegram of January 15 aforementioned.During the week of January 23, 1961, Sunday Editor Harrington asked Dudley howhe "felt about the Guild" and was told that he "was for it 100 percent."Harringtonthen informed Dudley that "a long time ago" the Guild tried to organize Respondent'semployees and "it [threw him] back five years," and suggested to Dudley that he"take [his] name off the list."Dudley declined the suggestion and informed Harring-to that he was "going to stick with it."During the course of the conversation, Har-rington told him that "someone could be hurt." 2By interrogating Dudley about his intentions with respect to the Guild, and bythreatening him with respect thereto that "someone could be hurt," Respondent vio-lated Secti on 8(a)(1) of the Act.On Saturday evening, February 4, without any prior notice thereof, Dudley found,in his typewriter, the following memorandum from Harrington: "D. F. C. [David F.Connors, managing editor] came out yesterday after you had left, so he asked meto convey this message to you.On Monday you are to go out to Dracut and `cover'the town, picking up story for use on Tuesday.Monday get the dope on Tuesday'swork and when your day off will be."Dudley remained on the Dracut daytime assignment for about 2 weeks at whichtime he received a telephone call from City Editor Woodies informing him that1At the hearing before me, the parties stipulated that the entire record in Case No.1-RC-6326 be incorporated as a part of the record in the instant proceeding2 The findings in this paragraph are based on Dudley's undenied testimony which I-credit.Harrington, whose supervisory status was admitted by Respondent's answer, wasnot called upon to testify.641795-63-vol. 136-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffective the following day he was being assigned to the night shift commencing at11:30 p.m.Dudley's only response was: "Okay, I've been expecting it," followingwhich both men "hung up."Connors testified that Dudley "was transferred for two reasons: for the efficiency ofthe paper, and secondly, for his own personal welfare."Though Connors was askedwhat he meant by "efficiency of the paper," he merely replied vaguely: "A moreefficient production."When pressed further for an explanation, he attributed thetransfer to the fact that Dudley's "health was such that he was absent a good dealbecause of sickness." 3Respondent not only failed to establish how Dudley's transfer would improve the"efficiency" or its operation but it also failed to offer any evidence that his work onthe Sunday edition was anything but satisfactory. Indeed, the testimony affirmativelyestablishes that on January 8, 1961, about a month preceding his transfer, Dudley wasgiven a pay raise of $5 per week.Nor am I persuaded that Dudley was transferredto the night shift, as Connors testified, because while working in the preparation ofthe Sunday edition "he was absent a good deal because of sickness," and that therewas no one in the entire editorial department who was absent more often than Dudley.The testimony was undisputed that during the night shift, Dudley was theonlyreporter on duty at that post, that he not only watched the news wire service machines,but it was his duty to "go out" and cover local fires, police calls, and accidents. IfDudley's poor attendance record occasioned by his sickness and his consequent absencefrom the office while on the daytime assignment was as poor and occurred as fre-quently as portrayed by Connors, I cannot understand how his transfer to the nightshift,where he would be theonly reporter on the job,would improve "the efficiencyof the paper."In that state of the record it must be concluded that Respondent seeks to justifyDudley's transfer only for the second reason relied upon by Connors, i.e., that it was"for his own personal welfare," because of the condition of his health.However, ifthiswas the moving or even a contributing consideration for the transfer, it seemsreasonable to assume that some official or supervisor of Respondent would have dis-cussed the matter with Dudley before putting the transfer into effect.This wouldcertainly be expected if the transfer was for Dudley's "personal welfare" for, insofaras its effect on him was concerned, he considered the night work to be "more strenu-ous" because it meant, as he subsequently told Connors, "living backwards workingnights and trying to sleep days, in which [he was having] great difficulty." 4And, ifDudley's health was the reason, no explanation was offered why the transfer was notmade 2 months earlier in December 1960 when, according to Connors' uncorroboratedtestimony, Harrington told him that Dudley had been instructed by his doctor to "getoff" the Sunday paper.Respondent makes much of the fact that Dudley did not expressly complain of thetransfer on or about February 20 when it was imposed. It must be conceded, how-ever, that his curt comment to Woodies, when he was informed of the action, that hehad "been expecting it," can hardly be construed as an expression of acquiscence orpleasure with the new assignment.His failure to be more vehement or expressive wasattributed by him to the expectation that the Guild would "handle" the matter for him,an expectation which was realized 3 days later, on February 23, when the Guild filedits charge herein, alleging,inter alia,that Dudley had been discriminated against be-cause of his union activities.Though I am convinced and find that neither of the reasons assigned by Respond-ent were in fact the motivating factors for transferring Dudley to the less desirablenight shift, the question still remains whether that transfer was imposed for the reasonsalleged in the complaint. In resolving that issue, however, the fact that Respondenthas assigned spurious reasons for the transfer is not without significance.Consideration of the entire record has brought me to the conclusion that Dudleywas transferred to the night shift because of his union membership or activities.ThatRespondent had knowledge of those activities by Dudley and the other alleged dis-criminatees herein is conclusively established.The telegrams described earlier here-in, in which all of the alleged discriminatees identified themselves as members of theGuild's organizing committee, stand as mute evidence of that fact.3 Connors further testified that "late in 1960 (Dudley] advised the Sunday editor(Harrington) that he could no longer work on the Sunday paper Saturday night becauseof his health; and he said that his doctor had so instructed him that he must get off theSunday paper because of the pressure of meeting the deadline early Sunday morning"As previously indicated, Harrington was not called upon to testify*Connors admitted "that the late night shift was [not] a much sought after position LOWELL SUN PUBLISHING COMPANY213Nor is there any doubt that Respondent was opposed to the entry of the Guild intothe plant and that it sought to discourage its employees from becoming affiliated withthat organization.Lawlor's memorandum quoted earlier in this report, and his de-meanor while testifying concerning his views on the right of Respondent's employeesto engage in collective bargaining, have, unhesitatingly, brought me to that con-clusion.While both Lawlor and other supervisors of Respondent were within theirlegal rights in expressing their views on that subject, their expressed attitude in thatrespect may be considered in determining whether Respondent's conduct with respectto any employee was motivated by the discrimination proscribed by the Act.When consideration is also given to Harrington's query of Dudley on January 23as to how strongly he "felt about the Guild," his undenied threat that "someone couldbe hurt," and the timing of the transfer that followed so soon thereafter, the inferencemust be drawn that Dudley's unsolicited transfer to the undesirable night shift wasbrought about by his union activities and I so find. By that conduct, Respondentviolated Section 8(a)(3) and (1) of the Act.Francis F. Breen, Jr.Except for a period ending in 1954 during which he was engaged in military service,Breen was employed in Respondent's editorial department as a sports writer fromJuly 1948 until March 20, 1961. In 1956, as a result of competition among membersof the staff, Breen became Respondent's television critic following which he receivedtwo increases aggregating $15 per week. In May 1958, he was appointed DracutCounty correspondent to cover and report events of interest in that nearby com-munity.Commencing in April 1960, he twice a week wrote the "Lookout," a bylinecolumn of the sports page, for which he received a weekly pay raise of $10.Breen joined the Guild on January 11, 1961, attended the meeting of January 15,and identified himself to Respondent as a member of the Guild's organization com-mittee by signing the telegram of the latter date.Thereafter, both while at work andsocially, he urged fellow employees to join the Guild.On or about January 23, County Editor Killeen called Breen on the telephone andtold him that he had been instructed by Managing Editor Connors to get a new Dracutcorrespondent.Upon inquiring whether Connors had given any reason for thechange, Killeen replied that Connors told him that there had been complaints aboutBreen's coverage of the Dracut news.On February 21, Breen appeared as a witnessfor the Guild in Case No. 1-RC-6236 and gave testimony in support of his conten-tion that Sports Editor Sargent was a supervisor within the meaning of the Act, andthat the unit which the Guild sought to represent was an appropriate one.His testi-mony in that proceeding was the subject of vigorous challenge and cross-examinationby counsel for Respondent.In the publication of its daily newspaper, it was a practice of Respondent todesignate Sargent, the sports editor, McGarry, the assistant sports editor, or Breenas "desk man" to check the first edition of the paper when it came off the pressesat noon. It was the duty of the deskman to read the sports pages of that editionfor possible corrections in the following edition.Though there was testimony thatthe purpose of the check was broader, a subject hereafter further discussed, con-sideration of all the testimony on that subject compels the conclusion that theprincipal function, at least insofar as the sports pages were concerned, was to checkfortypographicalerrors.On Saturday, March 11, and again on Saturday, March 18, Breen was designatedas deskman for the sports department.During the morning of March 11, after per-forming his duties in the preparation of the day's first edition, Breen told OwenFlynn, another sports writer, that he was going to the Dracut town meeting whichhad been scheduled for later that morning. Flynn testified that Breen asked him tocheck the paper at noon for errors and he did so.Breen attended the Dracut meeting of that morning and did not return to Re-spondent's office during the remainder of the day.Respondent's issue of Tuesday,March 14, contained a long double column report of the Dracut meeting under thesports column byline carrying Breen's name.On Thursday, March 16, Breen went tothe office of Clem Costello, "one of the owners of the paper," to discuss a track meetthat Breen "was to run for the paper." In the course of the conversation, Breenasked Costello about a memorandum he had received from him concerning Breen'scolumn of March 14 above mentioned, in which memorandum Costello askedBreen to confine his remarks in that column to sports.After Breen called Cos-tello's attention to the fact that well-known sports writers frequently discuss non-sports items in their columns, Costello agreed it would be satisfactory to have Breendo so, but not to the extent that it had been covered in his column of March 14. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's issue of Sunday, March 12, carried a news item announcing that theDracut town meeting of March 11 had been adjourned to Saturday, March 18, at10 a.m.On March 18, Breen attended to his usual morning duties and again went to theDracut meeting.Before leaving the office, however, he again told Flynn that "Hewas going to the town meeting which had been adjourned from the week previousand asked him to check the paper when it came out."When Flynn told himhe thought he "was sticking his neck out," Breen "just shrugged it off" with anobscene remark.Connors testified "he had a suspicion that Mr. Breen might be going to cover theDracut town meeting that Saturday morning," and about 10:30 a.m. called Flynnand asked him whether Breen was there. Flynn replied that he was not, that hedidn't know where he was, or whether he would be back or not. Breen did notreturn to the office during the remainder of the day.Flynn testified that when the first edition came down on March 18, he checked"for spelling errors and anything of that nature," a task which he felt competent toperform and which he had performed "from time to time in the past [when] bothMr. Sargent and Mr. McGarry asked [him] to check the paper at noon or to assistthem."Early on Monday morning, March 20, Breen was called to Connors' office where,after receiving Breen's admission that he had attended the Dracut meeting on theprevious Saturday and was not present to check the paper at noon of that day,Connors said to him: "We are going to have to let you go. The reason,I guess,is dereliction of duty."When Breen asked whether he could continue work thatday, Connors replied in the negative, whereupon Breen left the office.It is the contention of the General Counsel that Breen was removed as Dracutreporter on or about January 23, shortly after Respondent was advised of his statusas a member of the Guild's organizing committee, and that he was subsequentlydischarged on March 20 because of his union activities.With respect to the firstevent complained of, Respondent, both by its answer and posthearing brief, re-stricted its defense to the contention that Breen was never deprived of that work orthe compensation therefor, because, it contends, the Dracut column was not con-ducted by him but was written by Catherine Breen, his wife, and that "the contract"for that column between Respondent and Mrs. Breen was terminated on January 23.IfRespondent ever had such a contract with Mrs. Breen, a fact which was notestablished, it was not offered in evidence though contracts with other county cor-respondents were.On the other hand, Breen testified,without contradiction,thatinMay 1958 he was hired as Dracut reporter by County Editor Killeen; that hewrote the column both in the office and at his home except for some social notesthat Mrs. Breen took over the telephone; that he covered the town meetings; and thathe received calls in the office concerning Dracut news and which calls were referredto him by the county desk.Respondent places great emphasis on the fact that the checks issued in paymentof the preparation of the Dracut column were all issued and made payable to Mrs.Breen.Breen testified, however, and again without contradiction, that he askedKilleen to have the checks made out to him and was told "that the Company madethe checks out to the wife so that they wouldn't have to collect social security orincome taxes." 5 It was also uncontradicted that Killeen and Harrington who, inaddition to their other editorial duties, also acted as county correspondents, "werepaid in the same manner." 6It is also significant that if Mrs. Breen was in fact the Dracut correspondent, noevidence was offered that she was ever notified that it washerservices which wereterminated on January 23 as claimed by Respondent.On the other hand, the onlyevidence on that subject establishes that it was Breen who was notified that a newDracut correspondent was being appointed on that day.Inconsistent, too, with Respondent's contention that it was Mrs. Breen who wroteand was responsible for the Dracut column is Connors' admission that followingreceipt of a complaint from the Dracut superintendent of schools that a Dracutcolumn news item had allegedly been "slanted" against him, he called the mattertoBreen'sattention and "told him [he] didn't wanthimto write in a slanted way5 Respondent's Exhibits Nos. 5 and 6 establish that Respondentcast its county corre-spondents in the role of independent contractors and made them responsible for the pay-ment of unemployment insurance, old age retirement, and income taxes to State andFederal Government.0 See General Counsel's Exhibit No 12. LOWELL SUN PUBLISHING COMPANY215again." 7Indeed, Connors admitted he never made any complaint to Mrs. Breenabout the substance of any Dracut column.If, as Respondent contends Mrs. Breen was in fact the Dracut correspondent, noexplanation was offered why Killeen, the county editor, was not called upon totestify and refute Breen's undenied testimony that he was hired for that post byKilleen.Its failure to call him warrants the inference that his testimony, if adduced,would not be favorable to Respondent.Interstate Circuit v. United States,306 U.S.208, 225-226;N.L.R.B. v. Sam Wallick and Sam K. Schwalm, d/b/a Wallick andSchwalm Company, et al.,198 F. 2d 477, 483 (C.A. 3).I am convinced and find that during all times relevant herein Breen was the Dracutcorrespondent and that the reasons advanced by Respondent for the change in theproduction of that column are a sham. I further find that Respondent, having novalid reason for removing him from that post, resorted to the pretext that the columnwas not his product but that of his wife, seeking thereby to hide its true motive forterminating his services as Dracut correspondent."The failure to give a reason [for terminatingBreen'sservices as such correspond-ent] . . . may be considered by the Board.in determining the real motivewhich actuated the discharge."N.L.R.B. v. C. W. Radcliffe and W. W. Mancked/b/a Homedale Tractor & Equipment Company,211 F. 2d 309, 314 (C.A. 9). And,any ,inference which may be drawn from the record that an employee had been dis-criminated against is strengthened by the fact that theexplanationoffered by theemployer fails to stand under scrutiny.N.L.R.B. v. Bird Machine Company,161F. 2d 589, 592 (C.A.1); N.L.R.B. v. Brezner Tanning Co., Inc.,141 F. 2d 62 (C.A.1);N.L.R.B. v. Abbott Worsted Mills, Inc.,127 F. 2d 438, 440 (C.A.1);N.L.R.B.v. Thomas W. Dant, Robert E. Dant, et al., d/b/a Dant & Russell, Ltd.,207 F. 2d165, 167 (C.A.9).Turning now to Breen's discharge on March 20, it is the contention of Respondentthat "Breen was discharged for dereliction of duty in that on March 18, 1961, heabandoned his job."Respondent argues in its brief that it was the duty of thedeskman of the sports department to check the first edition "for typographical errors,libelous matter, to review stories that come in after the 8:45 a.m. first edition dead-line to determine whether or not such stories are of sufficient importance to justifya make-over of the second edition which is prepared after the first edition comesout at noon and has been checked."Though it is true that Breen left his post on March 18 without express authority,the effect and seriousness of that conduct must be given consideration in determiningRespondent's true motive for discharging him.While it is well established that anemployer is free to discharge any employee for a good reason, a bad reason, or noreason, so long as it is not, in fact, the employee's union activities, where, as here,a reason for the discharge is ascribed, the consequences flowing from the misconductrelied upon is an appropriate factor which should be considered in the search formotive.The consequences of the misconduct has special significance in the case ofBreen who was employed by Respondent since July 1948, was admittedly a goodsports writer, and whose talents in other fields had been recognized and accordinglyrewarded.Turning to a seriatim consideration of the specific duties which Respondent con-tends were neglected on March 18, it will be recalled that both on March 11 and 18,Breen, before leaving the office, asked Flynn to check the first edition when it cameoff the press.Flynn had been one of Respondent's sports writers for 2 years andprior thereto had, for 15 years, written a freelance column for Respondent.It isbeyond dispute that Flynn was fully competent to perform the first of the enumeratedduties of a deskman-to check for typographical errors, a task which he repeatedlyperformed.The second duty of all desk men is to check for libelous matter. Putting asidethe probability that such matter ever finds its way into a sports page, Connors ad-mitted that he could not "recall any incident whereby the paper has been exposedorwould have been exposedto a possible libel suit because of what might haveappeared on the sports page."With respect to the third duty of the deskman-to appraise later news items forpossible insertion in the second edition-Connors again conceded that he could not"recall the last time the sports page was made over on a Saturday."Respondent makes no claim that it suffered any loss or that any untoward incidentoccurred because Breen left his office without personally checking the first edition7In connection with this incident, Connors testified that he did not want "to quibble"about the fact that he knew that Breen had written that column 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDon either March 11 or 18.He had done so five or six times in the fall of 1960,leaving Dudley in charge of that task and was never criticized or rebuked thereforWhat makes Respondent's summary discharge of Breen more than suspect is theharshness of its action and its failure to warn him against attending the Dracut meet-ing on March 18. Connors admitted that he could not "recall the last employee ofthe editorial department that was discharged.for any reason."This experienceincluded an incident when the neglect of a deskman "caused the paper to be exposedto a libel suit."Respondent knew that Breen attended the meeting of March 11 and, in his columnofMarch 14, had expressed great interest in the matter that had come before thatmeeting and the further consideration of which had been postponed to March 18.Indeed, on March 16, Costello, one of the owners of the paper, discussed thecontents of the March 14 column with Breen but made no mention of his necessaryabsence from the office if he was to write concerning the adjourned meeting ofMarch 18.And, Connors testified that he was aware, "several days" before March18, that the adjourned meeting was scheduled for that day, and that he suspectedthat "Breen might be going to cover the Dracut meeting that Saturday morning."Notwithstanding that "suspicion," he failed to warn or instruct him not to attendthat meeting.In addition to the foregoing circumstances, there is direct evidence, which I credit,indicating that Respondent's reliance on Breen's absence from the office on March 18as the"only"reason for his discharge as claimed by Connors, was contrived, andmust therefore be considered a sham and subterfuge to cover its true reason.S.G. Weisberg, employed by Respondent as a sports writer at the time of thehearing herein, testified that 3 or 4 days after Sports Editor Sargent returned fromcoverage of the Red Sox during spring training in Arizona, he gave Sargent a rideto his home.During the course of a conversation at that time, Sargent told himthat "he had heard a report that the front office had set a trap for [Breen] up inDracut, the town meeting." 8 Sargent denied the statement attributed to him byWeisberg but admitted that during the course of that conversation he agreed withWeisberg that "it was too bad [they] lost Frank Breen," and that he "was amazed"when he learned in an earlier telephone conversation from Palm Springs, California,that Breen had been dismissed. I credit Weisberg's version of the conversation be-tween the two men.By reason of all the foregoing circumstances, coupled with its earlier discrimina-tion by removing him as the Dracut correspondent, I find that by discharging Breenon March 20 Respondent violated Section 8(a)(3) and 8(a)(1) of the Act.The complaint alleges that Respondent also violated Section 8(a) (4) of the Act 9by discharging Breen on March 20, 1961.Assuming that Respondent was notpleased with the testimony given by Breen in the representation case contrary tothe position taken by Respondent therein, "the record is bare of any . . . evidencetending to show that [his testimony] either prompted [his] discharge or was afactor leading thereto.Therefore, and as [I] have already found that it was[Breen's] engagement in activities protected by Section 7 of the Act that caused[Respondent] to discharge him," I shall recommend dismissal of the complaint in-sofar as it alleges that Respondent violated Section 8(a) (4) of the Act.GibbsCorpoi ation,124 NLRB 1320.One further matter remains for consideration in connection with Breen's dis-charge-whether the usual reinstatement order should be recommended as part ofthe remedy for -thatdischarge.About 1 a.m. on June 7, 1961, Breen appeared at the editorial office of Respondentand, in the presence of Sargent, engaged in a conversation with Dudley. Sargenttestified that Breen "had been drinking and [he] detected an odor of liquor."Dur-ing the conversation with Dudley, Breen made some remark about a journalisticventure in which he expected to engage and which would "print real juicy items,exposes, etc., etc., including one on the travelling Mr. Costello and why he didn'tlive with his wife."Respondent contends that the foregoing incident is of such a serious nature as tobar Breen's statementWithout condoning Breen's conduct, it must be rememberedthat Breen's remarks were addressed only to Dudley, and though apparently over-6I find Sargent to be a supervisor within the meaning of the ActHis testimonywarrants the inference that be had authority to hire, or to effectively recommend thehiring of, a replacement for BreenO That section makes it unlawful to discriminate against an employee because be has"given testimony under this Act." LOWELL SUN PUBLISHING COMPANY217heard by Sargent,were not, insofar as the record discloses,heard by any of theother employees then in the department.The record also fails to disclose that theremarks were reported to Costello or Connors, or that either of them were awareof the incident prior to the hearing herein. It is, therefore,reasonable to assumethat it is only because of the interjection of that issue into instant proceeding thatthe rumor has been further publicized.Having found that Breen was discharged because of his union activities,effectiveadministration of the Act dictates that a remedial order should not be lightly denied.Consideration of all the circumstances detailed immediately above, coupled withthe fact that Breen's remarks "might well have been the result of irritation causedby losing [his]job" 10 have brought me to the conclusion that his conduct on June 7,while under the influence of liquor, is not of sufficient gravity to deny him the reliefuniformly granted to employees that have been discriminatorily discharged.N.L.R.B.v. Reed & Prince Manufacturing Company,118 F. 2d 874, 888 (C.A.1); N.L.R.B.v.Gonzalez Padin Company,161 F. 2d 353, 358 (C.A.1); N.L.R.B. v. Efco Manu-facturing, Inc.,227 F. 2d 675 (C.A. 1).ChristineR. HansenHansen has been employed by Respondent since November 1957 as a clerk typistin the business office.She joined the Guild on January 12, 1961, attended threeGuild meetings thereafter,and was identified to Respondent as a member of itsorganization committee by the telegram of January 16 aforementioned.On January 20, 1961, there was a severe snowstorm in and about the city ofLowell.Due to that storm, and the illness of her sister, Hansen called Respondent'soffice and informed the telephone operator that she would be late in reporting.Though scheduled to be at work daily by 8:30 a.m., Hansen did not report untilabout 9:30 a in. and about,15 minutes later was summond to the office of ManagingEditor Lawlor.Lawlor inquired why she was late for work and was told it was "because of condi-tions at home."Lawlor asked which she considered more important, her familyor her job, and she replied, her family.Lawlor asked if she had ever had anycomplaints about her work and, when she replied in the negative, Lawlor said:"Well, you're getting one now. If it happens again,that's it."On February 6, 1961, when there was less than an inch of snowfall, Hansenreported for work about 9:15 a.m. which she testified was occasioned by a breakdownof thetaxi she engagedto take her to work." Shortly afterreporting,she washanded a memorandum,bearing Lawlor's initials,and reading as follows: "Youreported for work 45 minutes late today; the 2nd instance of tardiness within 10days.You are warned any further recurrence may result in termination."Hansen admitted that in addition to the two incidents aforementioned, she hadbeen tardy and absent from work "a great deal," and had been told by her supervisorin 1959 or 1960 that she would be paid only "for the time [she was] there becauseof continued and repeated tardiness and absence."The complaint alleges that Lawlor's reprimand of February 6 constituted a viola-tion of Section 8(a)(1) and (3) of the Act, a contention which I cannot sustain.While it is true that Respondent had knowledge of Hansen's status as a member ofthe Guild's organizing committee,that status did not immunize her against threat-ened disciplinary action if she repeated her tardiness.Though the timing of thewarning may be considered as a suspicious circumstance, on the entire record I findthat the General Counsel has not established by a preponderance of the evidence thatthe reprimand was imposed for the reasons alleged in,the complaint. It will there-fore be recommended that these allegations be dismissed.The WageIncreasesParagraph numbered 7(A) of the amended complaintallegesthat during theweek of March 27, 1961, Respondent promised its employees economic benefits ifthey would cease support of the Union.The only evidence in support thereofpertains to a conversation between Dudley and Connors during the week of March27, 1961.During the course of that conversation, Connors asked Dudley whetherthis "Guild business" was not mainly concerned with "money."When Dudleyagreed that it was, Connors told him Respondent had "been thinking of somethingalong thatline for quite sometime."ioN L R B v. Vermont American Furniture Corporation,182 F 2d 842 (C A 2).When Hansenwalked to work, it took her 20 to 25 minutes. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDThough I have considered the entire conversation between the two men at thattime,and have vieweditagainst the existingbackground,I cannot conclude thatthe challenged statementconstitutesa"cogentoffer or promiseof benefits madefor the purpose of inducingemployees to ceasetheir support of the Union"as con-tended in the General Counsel's brief. It will therefore be recommended that theallegationsof the complaintunder consideration be dismissed.Thereremainsfor consideration the allegations of paragraph numbered 7(B) ofthe amended complaint charging that "in or about the week of July 18, 1961,Respondent granted wageincreasesto various of its editorial department employees."Though the General Counsel announced at the time leave was granted to add theforegoing allegations that his proof with respect to that amendment was limited totestimony already in the record and pertaining only toincreasesgranted at that timeto employees Weisberg and Dudley, Respondent's own subsequent testimony estab-lishes, and its brief admits, thatincreaseswere granted "to 37 other employees ofthe editorial department at the same time."Respondent contends that all thesewage increases were "granted in the normal course of business and in accordancewith past custom."Though Respondent requested, and was granted, an adjournment of the hearingherein from August 4 to August 28, 1961, "to prepare a schedule showing [similarlincreases.over a period of 5 years," it failed to prepare or offer such aschedule.The only witness called by Respondent who gave testimony concerningthe 39 wage increases was General Manager Lawlor.His direct testimony, onAugust 29, 1961, concerning Respondent's "past custom" and practice was limitedto approximately 2 or 3 pages of the transcript of testimony, and was extremelyvague and in broadgeneralities.On redirect examination, Lawlor sought to bolster his testimony by referring tonotes copiesd from his desk diaries for the past 10 years, but "not from the payrollrecords."Again his testimony was, for the most part, in general terms 12 and with-out specifying the number of employees involved with any degree of certainty oraccuracy.The failure of Lawlor to be more specific takes on additional signifi-cance in view of the fact that Respondent was granted an adjournment of approxi-mately 4 weeks to accurately supply this information. "The production of weakevidence, when strong is available, can lead only to the conclusion that the strongwould have been adverse. Silence then becomes evidence of the most convincingcharacter."Interstate Circuit v. United States,306 U.S. 208, 226.Though Lawlor's testimony seems to indicate that some wage increases weregranted during the preceding 10 years in a helter-skelter fashion, Connors testifiedthat these wage increases were pursuant to a general change in the wage structurethat had been under study and consideration since 1958.Furthermore, Lawlor'sdemeanor while testifying gave me the distinct impression that he had no desire tosupply the information which I had expected would be supplied in support of Re-spondent's defense to the allegations under consideration.The pay increases of July 1961 were granted while the Union's petition to becertified as collective-bargaining representative was pending before the Board andat a time when the call for an election, in which the benefited employees wouldparticipate, was imminent.This, coupled with the unsatisfactory manner in whichRespondent sought but failed to convince me that these wage increases were granted"in the normal course of business and in accordance with past custom," compelthe conclusion that they were granted in an attempt to dissuade the employeesinvolved fromjoiningor supporting the Guild and thereby violated Section 8(a)(1)of the Act.Willard's Shop Rite Markets, Inc.,132 NLRB 1146;Lancaster GarmentCompany, 78NLRB 935;Hudson Hosiery Company,72 NLRB 1434.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce and'the free flow of commerce."E g, when asked to give the number of pay increases in a particular year, Lawlor re-peatedly answered in the following manner:"probably15 In maintenance andprobably15 in office and circulation. .I don't have the record in front of me.probably60people ...probably 45or 50 people . . probably somewhere in the vicinity of 60people," etc. BOSTON GAS COMPANY219V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I recom-mend thatit ceaseand desist therefrom and take certain affirmative action designedto effectuate the policies of the Act.I have found that Respondent discriminatorily removed Breen as Dracut corre-spondent on or about January 23, 1961, and discharged him from all employmenton March 20, 1961. I therefore recommend that Respondent immediately offerhim reinstatement to both of his former positions, without prejudice to his seniorityor other rights and privileges. It is further recommended that Respondent makeBreen whole for any loss of earnings he may have suffered as the result of thediscrimination against him since March 23, 1961.All loss of earnings shall becomputed in accordance with the formula and method prescribed in F.W. Wool-worth Company,90 NLRB 289.Having also found that Dudley was discriminatorily transferred to the nightshift, it is recommended that Respondent immediately offer him reinstatement to hisformer daytime position on the Sunday edition, without prejudice to his seniority orother rights and privileges.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) ofthe Act.2.Newspaper Guild of Greater Boston, Local 32, American Newspaper Guild,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminatorily removing Breen as Dracut correspondent on January 23,19.61, and by discharging him on March 20, 1961, Respondent violated Section 8(a)(3) and (1) of the Act.4.By discriminatorily transferring Dudley to the night shift, Respondent violatedSection 8 (a) (3) of the Act.5.By interrogating its employees concerning their membership in or activities onbehalf of the Guild, and by threatening them with reprisals if they continuedtheirmembership or activities therein, Respondent violated Section 8(a)(1) of theAct.6.By the grant of the wage increases on July 18, 1961, to dissuade its employeesfrom joining or supporting the Guild, Respondent violated Section 8(a)(1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.8.Respondent did not violate the Act by reprimanding Christine Hansen for hertardiness.9.Respondent did not violate the Act on or about March 27, 1961, or promiseits employees economic benefits if they would cease support of the Guild.10.Respondent did not violate Section 8(a) (4) of the Act.[Recommendations omitted from publication.]BostonGas CompanyandUtilityWorkers Unionof America,AFL-CIO,PetitionerandLocal Union No. 12003 and LocalUnion No. 12118, District 50, UnitedMine Workersof America.Case No. 1-RC.-5691.March 12, 1962SECOND SUPPLEMENTAL DECISION AND ORDERCLARIFYINGCERTIFICATION OF REPRESENTATIVESOn November 4, 1960, after an election conducted pursuant to aDecision and Direction of Election,' the Regional Director for thea BostonGas Company,129 NLRB 369.This Decisionand Direction of Election wassubsequently modified by the Board in a Supplemental Decision, 130 NLRB 1230.136 NLRB No. -14.